This action was commenced in the district court of Oklahoma county by Levy Brothers Furniture Company, a corporation, against Kathyne Hickey, otherwise known as Kathryn Hickey, to recover a money judgment.
The petition alleged, in substance, that the plaintiff had sold defendant certain furniture under contract, and by the terms thereof defendant promised and agreed to keep the same insured for the use and benefit of plaintiff, but failed, and the property was thereafter destroyed by fire, and by reason thereof plaintiff suffered damages by reason of the failure to take out said insurance.
At the time of filing suit plaintiff filed a bond and affidavit for garnishment, and garnishee summons was issued. The defendant moved to discharge the garnishment for the reason the petition failed to state a cause of action. The court sustained the motion, discharging the garnishment, and from said order the plaintiff has appealed. Plaintiff filed a brief herein on June 1, 1922, but defendant has filed no brief as required by rule 7 of this court (47 Okla. vi, 165 Okla. vii), and it appears from the brief filed by plaintiff in error that the propositions relied upon for reversal are well taken.
The judgment is therefore reversed, and the cause remanded.
JOHNSON, C. J., and NICHOLSON, COCHRAN, and MASON, JJ., concur.